Title: From Benjamin Franklin to Jean-Daniel Schweighauser, 20 December 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy Dec. 20. 1779.
I received duly your favour of Nov. 11. inclosing Capt. Samson’s Receipt for the Packets & Bills of Lading. This with your subsequent of Nov. 27. containing your accounts are now before me.
I approve of your Charitable Care of the sick man Edward Slade and the poor Girl. Please to inform me if you know, how they came in to Europe. Is the Girl incapable of doing any thing to gain a Living.
In the first of your Accounts, the Mercury Packet’s Disbursements there is a Charge of a Month’s Wages to the Captain and all the Crew. As they probably had agreed for Paper Dollars, which when they left America might perhaps not be worth more than a tenth Part of Silver Dollars their demanding and receiving 5. french Livres for a Dollar, when their Pay was nominally So high as 100. 75. and 50. Dollars per month Seems to me extravagant, and an Imposition upon the Publick, I wish therefore to know whether you had any Particular Directions from the Navy Board to pay it. And as the whole of these Ship Affairs and Expences is out of my sphere, and you have an Account open with the Navy Board, I think it better that you should Settle this whole Account of Disbursements with them, and Leave it out of my Account intirely.—
Your second Account, Disbursements for the American Sailors exchanged, & escaped, &c. I approve of and agree to pay
£ [l.t.] 3531. 0. 0.

The third Account, money advanced to several American Officers &c. I also approve and agree to pay.
  4605.16. 6.
The fourth, Money disbursed for several Americans still remaining at Nantes for want of a favourable Occasion of returning &c. I also agree to pay, but request to be inform’d why they did not return in the Mercury—
  1001. 3. 0.
The fifth, Disbursements made for the Prisoners at Nantes and Ancenis, &c. I approve and agreeto pay—
  3760.12.10.
The sixth being the Invoice of Goods shipt by the Mercury to the Navy Board, ought not to be charg’d to me, having in my Letter to you of Sept. 12 previously and Expressly declin’d engaging for such Payment, and advertis’d you that whatever you advanc’d in that way to the Board must be upon their Credit.— This Account must therefore be settled with them.
There still remains with me an Objection to the Tobacco Accounts, Which I mention for your Explication. It is, the Valuation of the tobacco on which you charge your Commission, viz at 90 & 100 per Ct.
When it was in fact delivered at about 40 per Cent, by our Agreement with the farmers General. If this Objection arises from my Ignorance of the Custom of Merchants in such cases, I hope you will excuse it. And after deducting from your Acct. what relates as above to the Mercury and her Cargo, please to draw on me for the Ballance at 10 Days sight, and your Bills shall be duly honoured.—
I should be glad to know whether you have received any Accounts of the Number of our Prisoners in Spain and what Account you have of those remaining in france, be pleased also to acquaint me with the Name of your Agent at Morlaix, where the next Cartel is intended. With much Esteem, I have the honour to be, Sir &c.
BF.
M. Schweighauser.
